SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MINUTES OF SPECIAL MEETING OF SHAREHOLDERS OF PETRÓLEO BRASILEIRO S.A. – PETROBRAS, HELD ON MAY 25 th , 2015 (Executed as summary, according to Act 6.404 of December 15 th , 1976, article 130, first paragraph) PUBLIC HOLDING COMPANY NATIONAL REGISTER OF CORPORATE TAXPAYERS No. 33.000.167/0001-01 CORPORATE REGISTRY (NIRE) No. 33300032061 I. DATE, TIME AND VENUE: The meeting was called to order on May 25 th , 2015, at 3:00 PM (local time), in the Company´s headquarters, at Avenida República do Chile, no. 65, Centro, Rio de Janeiro, RJ. II. ATTENDANCE, QUORUM AND CALLING: The shareholders attended the meeting representing 76.79% of the ordinary shares which comprises the capital, according to registers and signatures in the Shareholders´ Attendance List, notified and called by notice published on April 24 th
